1 Reported in 224 N.W. 854.
Action to enjoin three defendant officers of a domestic fraternal association from accepting applications of women or girls for membership in the association; from certifying any such applicants for initiation in the association; and from issuing to any such applicant a benefit or any certificate of membership therein unless and until the admission of women and girls is duly authorized by the supreme lawmaking body of the association. A demurrer to the complaint on the ground that it did not state facts sufficient to constitute a cause of action was sustained, and plaintiff appeals.
G. S. 1923 (1 Mason, 1927) § 3482, provides in part:
"No action or proceedings to discontinue or enjoin, in whole or in part, the business or methods of any such domestic association, * * * shall be entertained by any court, except on the suit of the attorney general of this state." See also G. S. 1923 (1 Mason, 1927) § 3481, as to powers of insurance commissioner.
There must be an affirmance in this case under the authority of Baird v. Modern Samaritan, 162 Minn. 274, 202 N.W. 498.
Affirmed.
 *Page 1